 



EXHIBIT 10.2
October 11, 2005
Mr. Timothy H. Callahan
10 South Riverside Plaza, Suite 1100
Chicago, IL 60606
Dear Tim:
     Based on our recent discussions, we have agreed to further amend the letter
agreement dated August 14, 2002, as amended by letter dated August 3, 2005,
between you and Trizec Properties, Inc. (the “Company”), pursuant to which you
became employed as the President and Chief Executive Officer of the Company (the
“Agreement”). This letter shall memorialize our agreement to further amend the
Agreement as follows:

  1.   The “Term” provisions of the Agreement are hereby amended to provide that
the term commencing on August 15, 2005 and expiring on August 14, 2006 shall be
extended automatically without further action by the Company or you for an
additional one year period, unless written notification of non-renewal is given
by either party to the other by November 8, 2005. This amendment shall affect
only the non-renewal notification period for the one-year renewal term
commencing August 14, 2006, and shall not affect the respective non-renewal
notification periods for future renewal terms.     2.   It is the intention of
you and the Company to negotiate new terms of employment and a new employment
agreement during the period between the date of this letter and November 8,
2005. The Company agrees to pay the reasonable attorneys’ fees and expenses
incurred by you to the extent your attorney is involved in negotiating the terms
of employment and reviewing, revising and negotiating said new employment
agreement.     3.   Except as amended by this letter, the terms and provisions
of the Agreement shall remain in full force and effect.

     If this letter accurately reflects our understanding, please so indicate by
signing and dating the enclosed duplicate copy of this letter, and returning it
to the Company’s Corporate Secretary.

            Sincerely,
      /s/ James J. O’Connor       James J. O’Connor      Chairman, Compensation
Committee
Trizec Properties, Inc.     

AGREED TO AND ACCEPTED AS OF October 11, 2005:

     
/s/ Timothy H. Callahan
 
      Timothy H. Callahan
   

